Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 1 of 8




         EXHIBIT J
                                                                                                                                                                                                 CONFIDENTIAL
                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                     0)


 Jefferies                                                    800 727 0544
                                                                              Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 2 of 8
                                                                                                                                                                                      Brokerage
                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                     0

                                                                                                                                                                                                                                     ~
 Jeffedes UC   I Weolth Mao~ent I 520 M•dl$011 Avcn\>e, New YOfk, NY 1002.Z                                                                                                                                                          2
                                                                                                                                                                           Account Statement
                                                                                                                                                                                                                                     'eenn
                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                      C.
                                                                                                                                                                                                                                     ><
                           REDACTED                                                                                                                                                                                                  w
                                                                                                                                                                                                                                     ca
                           CASA EXPRESS TRUST                                                                                                                                                                                        en
                                                                                                                        October 1, 2019 - October 31, 2019                                                                           ca
                           UAD 08/23/18                                                                                                                                                                                              (.)

                           CASA EXPRESS CORP TTEE                                                                       Account Number: REDACTED
                           FBO LUIS GAMARDO MEDINA
                           60 EDGEWATER DR APT 3F
                           CORAL GABLES Fl 33133-6971
                      REDACTED                                                                                         lltiiffl io at a Glance                                                                               REDAC


                                                                                                                                                                                This Period
Your Investment Professional:                                                                                          BEGINNING ACCOUNT VALUE                           $3,119,112.97                $6,702,985.97
ARIEL RIVERO                                                                                                           Net Change in Portfolio1                             ·108,806.25                ·3,692,679.25
(786) 747-3747
                                                                                                                        ENDING ACCOUNT VALUE                             $3,010,306.72                $3,010,306.72
                                                                                                                       Total Purchasing Power                                     $0.47
                                                                                                                       1
                                                                                                                         Net Change in Portfolio is the difference between the ending account value and
                                                                                                                       beginning account value a~er activity.

Section                                                         Page Section                                Paga
Asset Summary                                                      1 Portfolio Holdi."lgs Disclosures         4        The Bank Deposits in your account are FDIC insured bank deposits.
Your Account Information                                          1 FDIC Insured Bank Deposits                5        FDIC insured bank deposits are not securities and are not covered by the
Client Service Information                                        2 Messages                                           Securities Investor Protection Corporation (Sf PC). These bank deposits are
                                                                                                              6
Purchasing Power Summary                                          2 Important lnfo'mation and Disclosures              covered by the Federal Deposit Insurance Corporation (FDIC), up to allowable
                                                                                                              6
Portfolio Holdings                                                                                                     limits.
                                                                    3



WstM4E111,li4\iW
                 AssetType                                                                                                                                                 Last Period                       This Period
1%               Cash, Money Funds, and Bank Deposits                                                                                                                          0.47                             0.~7
99%              Fixed Income                                                                                                                                          3,119,112.50                     3,010,306.25
100%             Account Total                                                                                                                                       $3,119,112.97                    $3,010,306.72
                 Please review your allocation periodically with your Investment Professional.



dtl!iiziB.PiliifflH;,,M!i·iil
 INVESTMENT OBJECTIVE
 Investment Objective: REDACTED


                                                                                                                                                                                                          Page 1 of 7
                                                                                                                                             Rated Exce.le11t                Clearing thtougt, Pershing UC, a wholly owned
      0                                                                                  REDACTED Go paperless                               Eve,y Year Since 2007
                                                                                                                                             OALBAR RATED COMMUNICATIONS
                                                                                                                                                                             subsiaury of The Bank of New Yori< Mellon
                                                                                                                                                                             Co,p0<atlon {BNV Mellon)
                                                                                                              ASK ABOUT f·O£UVl'RV           EXCELLENCE                      Pershing LLC, membet FINRA, NYSE, SIPC
                                                                Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 3 of 8
                                                                                                                                                                                             CONFIDENTIAL

Risk Exposure:         HIGH RISK
Please review your investment objective. If you wish to make a change or have any questions please contact your Investment Professional.
TAX LOT DEFAULT DISPOSITION METHOD
Default Method for Mutual Funds:                                          Average Cost (Using First In First Out)
Default Method for Stocks in a Dividend Reinvestment Plan:                First In First Out
Default Method for all Other Securities:                                  First In First Out
BOND AMORTIZATION ELECTIONS
Amortize premium on taxable bonds based on Constant Yield                 Method: Yes
Accrual market discount method for all other bond types:                          Constant Yield Method
Include market discount in income annually:                                       No
ELECTRONIC DELIVERY
Your electronic delivery selections for account communications are listed below:
Electronic Delivery
        Enrollment Communication
                             X      Statements and Reports
                             X      Trade Confirmations
                             X      Tax Documents
                             X      Notifications
                             X      Prospectus
                             X
                      Proxy/Shareholder Communications
You have not enrolled any of the above documents for electronic delivery. Please log in to your account or contact your Investment Professional to make any changes to your electronic
delivery preferences.



                    • ii,'



Your Investment Professional: PJY                                         Contad Information                                        Olent Service lnfounatlon
ARIEL RIVERO                                                              Telephone Number: (786) 747-3747                          Client Service Telephone Number: (800) 727-0544
1450 BRICKELL AVENUE, SUITE 1710                                                                                                    Web Site: WWW.JEFFERIES.COM
MIAMI        FL 33131-3452



   • 11     .1,.:    I :.    ' t ' .'   ~   1111    I   •   '


Cash, Money Market Funds and Bank Deposits Available                                                                                                                                                                   0.47
Total Purchasing Power                                                                                                                                                                                              $0.47
You may be able t o borrow against the value of your brokerage account assets to buy additional securities or for other purposes. For more information, please call your Investment
Professional.




                                                                                                                                                                                                            Page 2 of7
                                                                             AccouatNunmer: REDACTED                                              Rated Excellent               Clearing through Pershing U.C. a wholly owned
                                                                         REDACTED
                                                                                                          Go paperless                            E•1e·y Year Since 2007
                                                                                                                                                  DAlBAR RATro COMMUNICATIONS
                                                                                                                                                                                subsidiary of The Bank of New York Mellon
                                                                                                                                                                                Cori-ation (BNY Mellon)                         tREDACTE.D,
                                                                                                             AS1< ABOUT E·DEUVERY                 EXCELLENCE                    Pershing LLC. member FINRA. NYSE. SIPC
                                                                                                                                                                                                           CONFIDENTIAL                             ,-

 Jefferies                                                                   Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 4 of 8                                                                                                        ,-
                                                                                                                                                                                                                                                    ,-
                                                                                                                                                                                                                                                    0

                                                                                                                                                                                                                                                    ~
                                                             800 727 0544
 l<!ff<n,s LLC [ Wealth Management I S20 M>di,on Avcouo, New Yorl<, m 1OOU
                                                                                                                               October 1, 2019 - October 31, 2019                                                                                   2
                                                                                                                               CASA EXPRESS TRUST                                                                                                   ~
                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                    C.
                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                    ca
                                                                                                                                                                                                                                                    II)
                                                                                                                                                                                                                                                    ca
                                                                                                                                                                                                                                                    (.)



                                                                 Account                 Activity             Opening                     Closing                Accrued           Income                      30-Day       Current
 Opening Date                                Quantity            Number                  Ending                Balance                    Balance                 Income         This Year                        Yield          Yield
 CASH, MONEY FUNDS·, AND BANK DEPOSITS 1.00% of Portfolio
 FDIC Insured Bank Deposits
 LIQUIDINSURED DEPOSITS
 10/01119                      0.470                                  N/A             10/31/19                   0.47                        0.47                  0.00               0.00                         N/A            NIA    REDAC ED

 Total FDIC Insured Bank Deposits                                                                               $0.47                       $0.47                 $0.00              $0.00
 TOTAL CASH, MONEY FUNDS, AND BANK DEPOSITS                                                                     $0.47                       $0.47                 $0.00              $0.00
                                                                                       A4)usted                                                               Ume.allzed             Accrued               Estimated Estimated
 Date Acquired                               Quantity           Unit Cost             Cost Sam            Market Price             MaJtet Value               Giin/Loss              Interest           AMual Income      Yield
 FIXED INCOME 99.00% of Portfolio (In Maturity Date Sequence)
 Sovereign Debt
 15
  • REPUBUC OF VENEZUELA NOTES                                                           Security Identifier: P9395PM9
 REG 5ISIN#USP9395PAA9S
 13.625% 08/15/18 8/EOTO 00/27/0ltwxidy Rating Caa3 S&P
 RatingCCC-
 Please Provtde •           27,170,000.000             NIA                       Please Provide                10.3750           2,818,887.50                         NfA              0.00
                                                                                Original Cost Basis: Please Provide
1.SVENEZUELA REP GLOBALBD
                                                                                         Security Identifier: 922646AT1
 ISIN#US922646ATIO 13.625% 08/15/18 B/E
 DTD 08/06/98 Moody Rating WR S&PRating D
 Please Provide•                    1,845,000.000                     NIA        Please Provide                10.3750              191,418.75                           N/A           0.00
                                                                                Original Cost Basis: Please Provide
 Total Sovereign Debt                                                                     $0.00                                 $3,010,306.25                     $0.00               $0.00                     $0.00
                                  29,015,000.000
 TOTAL FIXED INCOME                                                                      $0.00                                  $3,010,306.25                      $0.00              $0.00                     $0.00
                                  29,015,000.000
                                                                                                                                                          Unrealized                  Acaued
                                                                                         Cost Basis                          Market Value                  Gain/loss                  lntvNst
Total Portfolio Holdings                                                                    $0.47                         $3,010,306.72                       $0.00                    $0.00

 • Noncovered under the cost basis rules as defined below.



                                                                                                                                                                                                                   Page 3 of 7
                                                                                                                                                                                                                                         ~
                                                                                           AccountNurmer:REDACTED
                                                                                            REDACTED                          Go paperless
                                                                                                                                                       R•t<ld £xceleot
                                                                                                                                                       Evcty Year itncl!i 2007
                                                                                                                                                                                       Cl&aring thN<1gh Parshing U.C, a wholly owned
                                                                                                                                                                                       ,ob,idi•ry of The Bank of New Yori< Mellon        ~
      0                                                                                                                                                OAL6AR RATED COMMUNICATIONS     Corporation (BNY Mellon)
                                                                                                                               ASK ABOlJT E·OELIV£RY   EXCEJ.LENCE                      Pershing LLC, member FINRA. NYSE, SIPC
 0


                                                     Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 5 of 8
                                                                                                                                                                                CONFIDENTIAL


 Generally, securities acquired before 2011, in retirement accounts or held by Non-U.S. entities are not subject to the cost basis reporting rules set forth in the Internal Revenue Code of
 1986, as amended by the Emergency Economic Stabilization Act of 2008, and are marked as "noncovered". Securities marked as "covered", were identified as securities potentially
 subject to the cost basis reporting rules and may be reported to the IRS on form 1099-B for the applicable tax year in which the securities are disposed.
 Note: In the event where we cannot easily determine the taxability of an account, we may mark the account as noncovered. However, if the account does not receive a 10998, the cost
 basis will not be reported to the IRS.

 Cost Basis on fixed income securities may be adjusted for amortization, accretion, original issue discount adjustments, or principal paydowns. The calculation is based upon the
 taxpayer election, type of fixed income security, and certain attributes, obtained from sources believed to be reliable. In the event, one or more of these attributes is changed, there may
 be a temporary incorrect adjusted cost basis reflected until the cost basis system is amended to reflect this change. These calculations will not be performed under certain
 circumstances, including those involving foreign bonds, bonds sold short or bonds issued with less than one year to maturity. This information is meant as a general guide and you
 should consult your tax advisor in the preparation of your tax returns.
 1   This bond is maturing.
 5
     Unrealized gains and losses ore not reported for securities for which cost basis or market value is not available.



M@tfflfr:i: ffiijll,tii ·tffli.U!il¥M
 Pricing
 This section includes the net market value of the securities in your account on a settlement date basis, including short positions, at the close of the statement period. The market
 prices, unless otherwise noted, have been obtained from independent vendor services, which we believe to be reliab le. Market prices do not constitute a bid or an offer, and may differ
 from the actual sale price. Securities for which a price is not available are marked "N/A" and are omitted from the Total.
 THE AS OF PRICE DATE ONLY APPEARS WHEN THE PRICE DATE DOES NOT EQUAL THE STATEMENT DATE.

 Estimated Annual Figures
 The estimated annual income (EAi) and estimated annual yield (EAY) figures are estimates and for informational purposes only. These figures are not considered to be a forecast or
 guarantee of future results. These figures are computed using information from providers believed to be rel iable; however, no assurance can be made as to the accuracy. Since interest
 and dividend rates are subject to change at any time, and may be affected by current and future economic, political, and business conditions, they should not be re lied on for making
 investment, trading, or tax decisions. These figures assume that the position quantities, interest and dividend rates, and prices remain constant. A capital gain or return of principal
 may be included in the figures for certain securities, thereby overstating t hem. Refer to www.persh ing.com/disclosures for specific details as to formulas used to calculate the figures.
 Accrued interest rep resen ts interest earned but not yet received.

 Reinvestment
 The dollar amount of Mutual Fund distributions, Money Market Fund dividend income, Bank Deposit interest income, or dividends for other securities shown on your statement may
 have been reinvested. You will not receive confirmation of these reinvestments. Upon written request to your financia l institution, information pertaining to these transactions,
 including the time of execution and the name of the person from whom your security was purchased, may be obtained. In dividend reinvestment transactions, Pershing acts as ybur
 agent and receives payment for order flow.

 Option Disclosure
 Information with respect to commissions and other charges incurred in connection with the execution of option transactions has been included in confirmations previously furnished
 to you. A summary of this information is available to you promptly upon your written request directed to your introducing firm. In order to assist your introducing firm in maintaining
 current background and financial information concerning your option accounts, please promptly advise them in writing of any material change in your investment objectives or
 financial situation. Expiring options which are valuable are exercised automatically pursuant to the exercise by exception procedure of the Options Clearing Corporation. Additional
 information regarding this procedure is available upon written request to your introducing firm.



                                                                                                                                                                                              Page4of7
                                                                          .A«ountHumber:REDACTED                                     Rat«! E.cellent               Clearing throogh Pershing LLC, a wholly owned
                                                                               REDAC ED
                                                                                                           Go paperless              Every Year Sirn:e 2007
                                                                                                                                     OAL!AR RATED COMMUNICATIONS
                                                                                                                                                                   sub$1dlaryo1The 8aokofNewYort< Mellon
                                                                                                                                                                   Corporation (BNY Mellon)
                                                                                                                                                                                                                REDACTED
                                                                                                            ASK ABOUT E•DELIVfl!Y'   EXCELL£NC£                    Pershing LLC, member ANRA, NYSE, SIPC
                                                                                                                                                                                          CONFIDENTIAL
Jefferies                                                                 Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 6 of 8                                                                                       -
                                                                                                                                                                                                                                M

                                                                                                                                                                                                                                0

~ UC
                                                          800 727 0544
           I W"'1!h Management I 520 Modlwo Aveflue, New Ya,k, NY 10022
                                                                                                                                                                                                                                ~
                                                                                                               October 1, 2019 - October 31, 2019
                                                                                                                                                                                                                                 2
                                                                                                               CASA EXPRESS TRUST                                                                                               'ienn
                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                 C.
                                                                                                                                                                                                                                ><
                                                                                                                                                                                                                                w
                                            . ,,                                                                                                                                                                                ca
                                                                                                                                                                                                                                en
                                                                                                                                                                                                                                ca
                                                                                                                                                                                                                                (.)

Foreign Currency Transactions
Pershing will execute foreign currency transactions as principal for your account. Pershing may automatically convert foreign currency to or from U.S. dollars for dividends and similar
corporate action transactions unless you instruct your financial organization otherwise. Pershing's currency conversion rate will not exceed the highest interbank conversion rate
identified from customcJry banking sources on the conversion date or the prior business day, increased by up to 1%, unless a particular rate is required by applicable law. Your fi nancial
organization may also increase the currency conversion rate. This conversion rate may differ from rates in effect on the date you executed a transaction, incurred a charge, or
received a credit. Transactions converted by agents (such as depositories) will be billed at the rates such agents use.

Proxy Vote
Securities not fu lly paid for in your margin account may be lent by Pershing to itself or others in accordance with the terms outlined in the Margin Agreement. The right to vote your
                                                                                                                                                                                                                     REDACTED
shares held on margin may be reduced by the amount of shares on loan. The Proxy Voting Instruction Form sent to you may reflect a smaller number of shares entitled to vote than
the number of shares in your margin account.

Ratings
This statement may contain credit rating information obtained f,om Standard & Poor's. Reproducing and distributing any informatior received from Standard & Poor's is not permitted
without prior written authoriza tion from St andard & Poor's. Standard & Poor's does not guarantee the accuracy. completeness, timeliness or availability of any information. Standard &
Poor's is not responsib le for any erroTs or omissions, regardless of t he cause, or for t he results of using such content. Standard & Poor's makes no express or im plied warranties
including warranties of merchantability or fitness for a particular purpose. Standard & Poor's shall not be legally responsible for any fees, costs, expenses or losses in connection with
the use of t heir content. Credit ratings are opinions and not statements of facts; are not recommendations to purchase, hold or sell securities; and do not address suitability for
investment purpose. Credit ratings should not be rel ied upon as investment advice.




                AdlvltyType                                                      Description                                                                     Amount                                   Balalla!
Sweep FDIC Insured Bank Deposits
LIQUID INSURED DEPOSITS
Activity Ending: 10/31/19
10/01/19    Opening Balance                                                                                                                                          0.47                                    0.~7
                                                                                 LANDMARK BANK
                                                                                 A/0 10/16     $.47
10/31/19       Closing Balance                                                                                                                                                                             $0.47
Total FDIC Insured Bank Deposits                                                                                                                                                                           S0.47
The FDIC Insured Bank Deposits are not securities and are not covered by the Securities Investor Protection Corporation (SIPC). The Bank Deposits at each bank are insured by the
Federal Deposit Insurance Corporation (FDIC) up to $250,000 for each category of legal ownership including individual retirement accounts and certain other self directed retirement
accounts. Please review this in connection with other deposits you may have at each respective bank.




                                                                                                                                                                                                   Page 5 ot7
                                                                                   Account Number: REDACTED                           Rated Excellent                 Clearing through Penhing LLC, • wholly owned
                                                                                     REDACTED                 Go paperless            Evecv Year Since 2007
                                                                                                                                      DAL8AR RI.TEO COMMUNICATJONS
                                                                                                                                                                      sub$idiary of The Bao!< of New York Mellon
                                                                                                                                                                      CCO"por.,tion (BNY M enon)
                                                                                                              ASK ABOUT f·DELIVERV    EXCELLENCE                      Pershing U.C. meml:<,r FINRA, NYSE, SIPC
0                                                                                                                                                                                CONFIDENTIAL ....                             ,,:t
                                                   Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 7 of 8                                                                            ....                             0

                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                2
FEDERAL DEPOSIT INSURANCE CORPORATION (FDIC)-INSURED BANK DEPOSITS ARE NOT PROTECTED BY SECURITIES INVESTOR PROTECTION CORPORATION (SIPC). YOU
MAY VIEW CURRENT MONEY MARKET FUND RATES BY VISITING WWW .PERSHING.COM AND SELECT I NG THE LINK AT TH E BOTTOM OF THE PAGE TITLED "MONEY
                                                                                                                                                                                                                               'inIll
MARKET MUTUAL FUND & FDIC-INSURED DEPOSITS PROGRAM RATES & BANK LISTS". PLEASE NOTE THAT WE MAY NOT OFFER All OF THE MONEY MARKET FUNDS LISTED                                                                                  ~
                                                                                                                                                                                                                                C.
ON THE PERSHING WEBSITE.                                                                                                                                                                                                       ><
                                                                                                                                                                                                                               UJ
Although a money market mutual fund seeks to preserve the va lue of your investment at $1 per share, it is possible to lose money by investing in a money market mutual fund. Shares                                           ca
                                                                                                                                                                                                                               Ill
of a money market mutual fund or the balance of a bank deposit product held in your brokerage account may be liquidated upon request with the proceeds credited to your brokerage                                              ca
                                                                                                                                                                                                                               (.)
account. Please see the money market mutual fund's prospectus or the bank deposit product's disclosure document or contact your advisor for additional information. Pursuant to SEC
Rule 10b-10(b)(1) confirmations are not sent for purchases into money market mutual funds processed on t he sweep platform.
There may be costs associated with the investments in the account such as brokerage commissions. mutual fund sales loads or other expenses, which you should d iscuss with your
Account Executive .. Fees for optional services may also apply. Go to www.jefferies.com/feeschedule for a current schedule of our fees.



Mil,i·Mlffifii fflMI lhiMlfilt·• ·#tU-M ii¥M--- ------------------------------------------
                                                  1

The Role of Pershing
•       Pershing carries your account as clearing broker pursuant to a clearing agreement with your fina ncial institution. Pershing may accept from your financial institution without
        inquiry or investigation (i) orders for the purchase and sale of securities and other property and (ii) any other instructions concerning your account. Pershing is not responsible or
        liable for any acts or omissions of your financial institution or its employees and it does not supervise them. Pershing provides no investment advice nor does it assess the
        suitability of any transaction or order. Pershing acts as the agent of your fi nancial institution and you agree that you will not hold Pershing or any person controlling or under
        common control with it liable for any investment losses incurred by you.
•       Pershing performs several key functions at the direction of your financial institution. It acts as custodian for funds and securities you may deposit with it directly or through your
        financial institution or that it receives as the result of securities transactions it processes.
    •   Your financial institution is responsible for adherence to the securities laws, regulations and rules which apply to it regarding its own operations and the supervision of your
        account, its sales representatives and other personnel. Your financial institution is also responsible for approving t he opening of accounts and obtaining account documents; the
        acceptance and, in certain instances, execution of securities orders; the assessment of the suitability of those transactions, where applicable; the rendering of investment advice,
        if any, to you and in general, for the ongoing relationship that it has with you.
    •   Inquiries concerning the positions and balances in your account may be directed to the Pershing Customer Service Department at (201) 413-3333. All other inquiries regarding
        your account or activity should be directed to your financial institution. Your financia l organization's contact information ca1 be found on the first page of this statement.
•       For a description of other functions performed by Pershing please consult the Disclosure Statement provided to you upon the opening of your account. This notice is not meant as
        a definitive enumeration of every possible circumstance, but as a general disclosure. If you have any questions regarding this notice or if you would like additional copies of the
        Disclosure Statement, please contact your financial instit ution.
•       Pershing is a member of the Securities Investor Protection Corporation (SIPC®). Please note that SIPC does not protect against loss due to market fluctua tion. In addition to SIPC
        protection, Pershing provides coverage in excess of SIPC limits. For more detailed information please visit: www.pershing.com/about/strength-and-stability.
    •   This statement will be deemed conclusive. You are advised to report any inaccuracy or discrepancy (including unauthorized trading) promptly, but no later than ten days after
        receipt of this statement, to your financial organization and Pershing. Please be advised that any oral communication should be re-confirmed in writing to further protect your
        rights, including your rights under the Securities Investor Protection Act.                                                                                                       •
    •    Your financial organization's contact information can be found on the first page of t his statement. Pershing's contact information is as follows: Pershing LLC, Legal Department,
         One Pershing Plaza, Jersey City, New Jersey 07399; (201) 413-3330. Errors and Omissions excepted.
    Important Arbitration Disclosures
    •   All parties to this agreement are giving up the right to sue each other in court. including the right to a trial by jury, except as provided by the rules of the arbitration forum in which
        a claim is filed.
    •   Arbitration awards are generally final and binding; a party's ability to have a court reverse or modify an arbitration award is very limited.
    •   The ability of the parties to obtain documents, witness statements and other discovery is generally more limited in arbitration than in court proceedings.
    •   The arbitrators do not have to explain the reason(s) for their award, unless, in an eligible case, a joint request for an explained decision has been submitted by all parties to the
        panel at least 20 days prior t o the first scheduled hearing date.


                                                                                                                                                                                              Page6 of7
                                                                        .REDACTED                                                     RatO<I E,«~llent                Cluring th<ooat, Persbing LLC, a wholly owned
                                                                                                       Go paperless                   Every Year Since 2007
                                                                                                                                      OALBAA RATEO COMMUNICATLOl'IS
                                                                                                                                                                      <uboidi•ry of The Bank of N.•w Yori< Mellon
                                                                                                                                                                      Corpo...tion (Bl'IY Meffon)                   REDACTED
                                                                                                         ASK ABOUT E·OELIVERY         EXCELLENCE                      Pershing LLC, membe; FINRA, NYSE. SIPC
                                                                                                                                                                                                    CONFIDENTIAL                           ......
Jefferies                                                   800 7270S44
                                                                            Case 1:19-cv-03123-AT Document 42-10 Filed 12/05/19 Page 8 of 8
                                                                                                                                                                                                                                           in

                                                                                                                                                                                                                                           0

~(ies LLC   [ Weal!h Management   I S20 Modi.on Averm, New York, NY 1002Z                                                                                                                                                                  ~
                                                                                                                October l, 2019 - October 31, 2019                                                                                          2
                                                                                                                CASA EXPRESS TRUST                                                                                                         ~
                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                            C.
                                                                                                                                                                                                                                           ~
                             ~II •         I   •   I.                                                                                                                                                                                       ca
                                                                                                                                                                                                                                            II)
                                                                                                                                                                                                                                            ca
Important Arbitration Disclosures (continued)                                                                                                                                                                                              (.)
•   The panel of arbitrators will typically include a minority of arbitrators who were or are affiliated with the securities industry.
•   The rules of some arbitration forums may impose t ime limits for bringing a claim in arbitration. In some cases, a claim that is ineligible for arbitration may be brought in court.
•  The rules of the arbitration forum in which the claim is filed, and any amendments thereto, shall be incorporated into this agreement.
Important Arbitration Agreement
Any controversy between you and Pershing LLC shall be submitted to arbitration before the Financial Industry Regulatory Authority. No person shall bring a putative or certified class
action to arbitra tion, nor seek to enforce any predispute arbitration agreement against any person who has initiated in court a putative class action, who is a member of a putative
class who has not opted out of t he class with respect to any claims encompassed by the putative class action until; (1) the class certification is denied; (11) t he class is decertified; or                                  REDACTED
( 111) the client is excluded from the class by the court. Such forbearance to enforce an agreement to arbitrate shall not constitute a waiver of any rights under this agreement except to
the extent stated herein. The laws of the State of New York govern.
Pershing's contact information is as follows: Pershing LLC, legal Department. One Pershing Plaza, Jersey City, New Jersey 07399; (201) 413-3330.




                                                                                                                                                                                                                                ~~
                                                                                     Account NWdler: REDACTED
                                                                                     REDACTED                   Go paperless
                                                                                                                                                 Rated Excelent
                                                                                                                                                 Eve,y Year Since Zo<Y/
                                                                                                                                                                                                            Page7 of 7
                                                                                                                                                                               Clearing t~«iugt, Pershing l1C, a wholly owned
                                                                                                                                                                               subsfdi.1rv of T1,c Bank of New York Mellon
                                                                                                                                                                                                                                g
    0                                                                                                                                            OAL8AR RATED COMMUNICATIONS   Corporation (BNY Mellon)
                                                                                                                ASK ABOUT E·OEUVfRY   ........   EXCELLENCE                    Pershing LLC, member ANRA. NYSE, SIPC
